Case 19-01325-hb         Doc 23    Filed 03/28/19 Entered 03/28/19 13:53:14             Desc Main
                                   Document      Page 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF SOUTH CAROLINA


IN RE:                                    )
                                          )
Travinia Italian Kitchen at Richmond, LLC )           Case # 19-01325-hb
                                          )
                                          )           Chapter 7
                       Debtor.            )
                                          )

                RESPONSE TO APPLICATION FOR SALE OF PROPERTY
                          FREE AND CLEAR OF LIENS

         Federal Realty Investment Trust (“FRIT”), a creditor herein, hereby responds to the Notice

and Application for Sale of Property Free and Clear of Liens [Dkt. No. 5, filed March 7, 2019] as

follows:

         1.     FRIT is a creditor by virtue of an unexpired lease agreement between FRIT and

Travinia Italian Kitchen at Richmond, LLC (“the Debtor”) for the premises located at 1601 Willow

Lawn Drive, Richmond, VA 23230 (“the Lease”).

         2.     At the time that the Debtor filed its bankruptcy petition on March 6, 2019, the

Debtor was in default on the lease payments.

         3.     The amount necessary to cure the default is approximately $44,380.93.

         4.     In connection with the proposed sale, FRIT demands that the default on its Lease

be cured, and that the Lease be assumed and assigned to the Buyer or his or her assigns. FRIT

further demands that the Buyer provide adequate assurance of future performance under the terms

of the Lease.

         5.     FRIT objects to a proposed sale, to the extent that it does not provide for cure of

the default, assumption of its Lease, and assignment of its Lease to the Buyer or his or her assigns,
Case 19-01325-hb        Doc 23     Filed 03/28/19 Entered 03/28/19 13:53:14            Desc Main
                                   Document      Page 2 of 3


and to the extent that the Buyer does not or cannot provide adequate assurances of his or her future

ability to perform under the terms of the Lease.

       6.      FRIT reserves its rights with regard to the proposed sale, including its right to

amend or supplement this response and/or to further object to any proposed sale.

       RESPECTFULLY SUBMITTED on this the 28th day of March, 2019.



                            NELSON MULLINS RILEY & SCARBOROUGH LLP

                            By: /s/ B. Keith Poston
                            Frank B.B. Knowlton, Fed. Id. No. 2379
                            B. Keith Poston, Fed. Id. No. 10599
                            1320 Main Street
                            Columbia, SC 29201
                            Phone: (803) 255-9518
                            Facsimile: (803) 255-9038
                            E-Mail: frank.knowlton@nelsonmullins.com
                            E-Mail: keith.poston@nelsonmullins.com

                            Counsel for Federal Realty Investment Trust



Of Counsel:
Jessica A. Glajch
ECKERT SEAMANS CHERIN
  & MELLOTT, LLC
1717 Pennsylvania Avenue, NW, 12th Floor
Washington, DC 20006
Tel: (202) 659-6672
jglajch@eckertseamans.com




                                                   2
Case 19-01325-hb       Doc 23     Filed 03/28/19 Entered 03/28/19 13:53:14           Desc Main
                                  Document      Page 3 of 3


                                CERTIFICATE OF SERVICE

       I, Linnea K. Hann, hereby certify that I, on behalf of B. Keith Poston, Fed. Id. No. 10599,

counsel for Federal Realty Investment Trust, served a copy of the Response to Application for Sale

of Property Free and Clear of Liens, filed March 28, 2019, on the Office of the United States

Trustee via electronic filing and electronic transmission through CM/ECF, pursuant to SC LBR

9036-1, and on the parties in interest as shown below, via CM/ECF and/or U.S. Mail, as indicated,

on March 28, 2019.

John K. Fort, Trustee
P.O. Box 789
Drayton, SC 29333
Via CM/ECF and U.S. Mail

Adam J. Floyd
Beal, LLC
1301 Gervais Street
Suite 1040
Columbia, SC 29201
Via CM/ECF and U.S. Mail

Travinia Italian Kitchen at Richmond, LLC
1200 Woodruff Road, C-36
Greenville, SC 29607
Via U.S. Mail

                                                NELSON MULLINS RILEY &
                                                SCARBOROUGH LLP

                                            By: /s/ Linnea K. Hann
                                                Paralegal to B. Keith Poston
                                                1320 Main Street
                                                Columbia, SC 29201
                                                Phone: (803) 255-9518
                                                Facsimile: (803) 255-9038




                                                3
